Citation Nr: 0123194	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-18 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for demyelinating 
polyneuropathy.

2.  Entitlement to compensation under the provisions of 
38 C.F.R. § 1151 (West 1991) for a back disability to include 
upper and lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from February 1979 to October 1981.

The veteran initially appealed from a January 1996 decision 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for demyelinating polyneuropathy and a claim for 
compensation under the provisions of 38 C.F.R. § 1151 (West 
1991) for a back disability, to include upper and lower back 
pain, secondary to a September 1990 lumbar puncture at VA 
Medical Center (VAMC) in Alexandria, Louisiana (hereinafter 
"§ 1151 benefits").  Thereafter, the veteran's claims file 
was transferred from the RO in Waco, Texas to the RO in New 
Orleans, Louisiana.  In August 1999, the Board denied the 
claim for service connection and the claim for § 1151 
benefits because they were not well grounded.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2000, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate the Board's August 1999 decision.  By 
a December 2000 order, the Court vacated the Board's decision 
in accordance with the joint motion and remanded the case to 
the Board for further action.


REMAND

The December 2000 joint motion states, in relevant part, that 
a remand is required because the Board's August 1999 decision 
was made prior to the recent enactment of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), and that decision did not take into account 
the change in the law which substantially amended the 
provisions of chapter 51 of title 38, United States Code, 
concerning the assistance to be afforded claimants of 
veterans benefits.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1990) (the Court held that where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise).

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

Also, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law and regulations brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the December 
2000 Court order as well as the notice and duty to assist 
provisions contained in the new law and regulations.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The changes require that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, at 289.  In the case of 
Holliday v. Principi, 14 Vet. App. 280 (2001), it was noted 
that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, at 289-290.  Indeed, the 
Court noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgments that the 
notification requirements had universal application.  Id.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, the recently promulgated 
regulations, and in order to comply with the December 2000 
Court order, a remand is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Holliday, supra.

Next, because of the controlling laws and regulations, and 
because the change in the law has eliminated the need for the 
claimant to file a well-grounded claim, the Board finds that 
the Court's order now requires, among other things, that the 
veteran be scheduled for a VA examination so that medical 
opinion evidence can be obtained as the origins and etiology 
of his demyelinating polyneuropathy.  The Board notes that, 
while the record shows that the veteran underwent 
neurological examination as recently as July 2000, neither 
that examiner, nor any other examiner, has provided an 
opinion as to the origins and etiology of the veteran's 
demyelinating polyneuropathy, except to note it was of 
unknown etiology. 

Similarly, the Board recognizes that the existing record 
contains a July 1995 peripheral nerve examiner's opinion that 
he "doubt[s] that [the veteran's] lower back pain is 
secondary to [the September 1990] spinal tap."  However, 
given the state of the record and the Court's order, the 
Board finds that there is a need to obtain a less equivocal 
statement as to the relationship, if any, between current 
back disabilities and the veteran's September 1990 lumbar 
puncture.  Therefore, on remand, the RO must obtain and 
associate with the record a consensus opinion from a panel of 
VA physicians as to whether the veteran has a current back 
disability and whether that disability was caused or 
aggravated by a lumbar puncture performed at a VA Medical 
Center (VAMC) in September 1990.  (The Board notes that, 
while the provisions of 38 U.S.C.A. § 1151 have been amended 
since the veteran filed his claim in 1992, the amendments 
were made applicable only to claims filed on or after October 
1, 1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Therefore, his claim must be adjudicated under the 
law as it existed previously.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).). 

The Board also observes that a review of the record on appeal 
shows that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The record also 
shows the veteran received treatment at VAMCs in Alexandria 
and Shreveport.  Additionally, the veteran testified that 
Drs. Patricia Davis, Shaw, Admal, and Wyan as well as nurses 
Sharon Taylor, Rose Bridges, and Thesia Davis had treated 
him.  The above worked at either the Alexandria or Shreveport 
VAMC.  He also testified that he saw a private physician for 
treatment of his back pain.  In addition, he reported that 
his September 1990 lumbar puncture was witnesses by a Mr. 
[redacted] and a Mr. [redacted].  He also testified that, 
following the September 1990 lumbar puncture, he complained 
to the Alexandria VAMC chief of staff, Dr. Hollis T. Reed, 
who told the veteran that he would investigate his 
allegations.  In addition, the record shows that veteran 
reported that, before the onset of his demyelinating 
polyneuropathy in 1990, he worked in construction.

However, while the record contains voluminous medical records 
from some of the above sources, the Board notes that records 
from all of the above sources do not appear in the record.  
Therefore, on remand, the RO must obtain and associate with 
the record all records on file with all of the above sources, 
including any separate records kept by any of the named 
health care professionals, records from the private 
physician's whose name the veteran did not provide, 
statements (or additional statements) from witnesses, a copy 
of any internal investigation carried out by the Alexandria 
VAMC, all records kept by the SSA, and all record kept by the 
veteran's ex-employers.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and its regulations are 
completed.

2.  As part of the duty to assist, 
development should include, but is not 
limited to, the following actions.

a.  The RO should contact the 
veteran and obtain the names, 
locations, and dates of all post-
service medical treatment provided 
by VA or private facilities or 
physicians.

b.  The RO should obtain and 
associate with the record all 
records kept by any physician or 
hospital identified by the veteran 
including all outstanding records on 
file with the Alexandria and 
Shreveport VAMCs, including all 
clinical records surrounding his 
September 1990 hospitalization and 
any separate records kept by Drs. 
Patricia Davis, Shaw, Admal, and 
Wyan and nurses Sharon Taylor, Rose 
Bridges, and Thesia Davis.

c.  The RO should obtain and 
associate with the record a copy of 
any report prepared in connection 
with his complaints to the 
Alexandria VAMC chief of staff in 
connection with the September 1990 
lumbar puncture. 

d.  The RO should contact all 
witnesses identified by the veteran 
and ask if they are willing to file 
a statement, or additional 
statements, in support of his claim.

e.  The he RO should obtain from the 
SSA the records pertinent to the 
veteran's claim for SSA disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

f.  The veteran should be requested 
to provide information about any 
employment examinations he might 
have taken, or medical care he might 
have received through his employer, 
since his separations from service.  
After obtaining the names and 
addresses, and necessary releases, 
the RO should request such pertinent 
records from the veteran's former 
employers.

g.  The RO should also ask the 
veteran whether he had ever filed a 
claim for Worker's Compensation 
disability, been examined in 
connection with an application for 
insurance, or filed a claim for 
insurance benefits based on an 
accident in which he sustained an 
injury to the back or head.  If he 
had, the veteran should be asked to 
provide the details of such claim(s) 
or application, including the 
approximate date(s) and the name of 
the company(s) involved.  The RO 
should obtain and associate with the 
record all medical records produced 
in connection with any Worker's 
Compensation disability claim, 
insurance application, or insurance 
claim.

h.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 
2000.

2.  As part of the development undertaken 
to comply with the new law, the new 
regulations and the Court's order, the RO 
should arrange to have the veteran 
examined by a neurologist.  A copy of the 
veteran's claims file, including a copy of 
this remand, must be provided to and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should undertake all necessary testing.  
As to all current disease processes 
identified, the examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  After examining the 
veteran, the examiner must provide answers 
to the questions asked below.

a.  Does the veteran currently have 
demyelinating polyneuropathy.

b.  If the veteran currently has 
demyelinating polyneuropathy, is it 
medically more likely than not that 
current demyelinating polyneuropathy 
is attributable to either of the 
veteran's periods of military 
service or to a period within one 
year after either of his periods of 
military service.

c.  If it is determined that there 
is no current disability, no 
relationship to military service, or 
no relationship to a period within 
one year after either of the 
veteran's periods of military 
service the examiner should 
expressly say so and provide 
detailed reasons for such opinions.

d.  All opinions must be explained 
in light of other findings of 
record.

3.  As part of the development undertaken 
to comply with the new law, the new 
regulations and the Court's order, the RO 
should arrange to have the veteran's 
claims file, including a copy of this 
remand and all September 1990 VA 
hospitalization records, sent to a panel 
of two VA physicians.  These physicians 
should conduct a comprehensive examination 
of the veteran to determine the nature and 
extent of any back disorder.  All 
indicated tests and X-rays should be 
conducted.  After reviewing the claims 
file and the examination results, the 
panel must provide answers to the 
questions asked below.

a.  Does the record show that the 
veteran has any current back 
disabilities and, if so, what are 
the appropriate diagnosis(es) of 
such back disabilities.

b.  If the veteran has any current 
back disability, is it medically 
more likely than not that the 
veteran's September 1990 lumbar 
puncture caused or aggravated any 
current back disability.

c.  If it is determined that there 
is no current back disability or VA 
treatment did not cause or aggravate 
any current back disability the 
panel should expressly say so and 
provide detailed reasons for such 
opinions.

d.  All opinions must be explained 
in light of other findings of 
record, including those made by the 
July 1995 VA examiner.

4.  The RO should review the examination 
report and panel findings for compliance 
with the instructions set out above, 
especially with respect to the requested 
medical opinions.  If the instructions 
have not been followed, the reports 
should be returned for further action.

5.  Additional evidentiary development as 
suggested by the evidence obtained 
pursuant to the instructions set forth 
above should be undertaken by the RO.

6.  Thereafter, after all notice 
requirements have been satisfied, and the 
duty to assist has been fulfilled, the RO 
should take adjudicatory action on the 
claims here at issue.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) which refers to the Veterans 
Claims Assistance Act of 2000 and its 
regulations and includes consideration of 
all evidence received since issuance of 
the March 1997 SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with the order of the 
Court and to procure clarifying data.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


